— Appeal by the defendant from a judgment of the Supreme Court, Westchester County (McMahon, J.), rendered March 22, 1984, convicting him of criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The record before us discloses that the sentencing court considered all pertinent information, including the arguments advanced by the defendant and his counsel, prior to imposing the sentence which the defendant now challenges. We find that the sentencing court did not abuse its discretion in *325imposing the sentence that had previously been agreed upon during the plea negotiations.
We further note that the defendant’s entry of a guilty plea precludes appellate review of the arguments raised in his pro se brief and that these arguments, in any event, are devoid of merit. Mangano, J. P., Weinstein, Lawrence and Hooper, JJ., concur.